June 25, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 HOUSTON CEMENT COMPANY, Appellant

NO. 14-12-00491-CV                          V.

     HARRIS COUNTY APPRAISAL DISTRICT AND HARRIS COUNTY
               APPRAISAL REVIEW BOARD, Appellees
                ________________________________

      This cause, an appeal from the judgment in favor of appellee, Harris County
Appraisal District and Harris County Appraisal Review Board, signed April 26,
2012, was heard on the transcript of the record. We have inspected the record and
find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, Houston Cement Company, to pay all costs incurred in
this appeal.

      We further order this decision certified below for observance.